Title: To George Washington from Major General Robert Howe, 20 June 1780
From: Howe, Robert
To: Washington, George




Dear Sir
Highlands [N.Y.] 20th June 1780

A confidential Agent in New York whose Letter is dated the 18th Inst: confirms the Arrival of Genl Clinton and Admiral Arbuthnot with the Return of a considerable Body of Troops from Charles Town & a Fleet of seventy Sail—He says that many of the Officers had been on Shore, but none of the Troops—That they talk great Things against the Jerseys, & confidently of attacking this Post—the latter He thinks by the Nature of their Preparations to be their principal Aim. They look momentarily for a French Fleet—The 80th Regt went from York to Staten Island some Days since—Their Fortifications at Brookline and Curlie’s Hook are finish’d—They have so thin’d New-York of Troops, that their Militia mount the Guards—& something important momentarily is expected. A small Party of Clinton’s Brigade came in Yesterday—the whole yet here does not exceed three Hundred. I have not remanded the Militia—our Situation requires them, as they can forward our Works. Rely upon it Sir, my Exertions shall not be wanting, & that my Soul is in a Cause, of which I glory in being a Servant. with every Sentiment of Regard & Respect I am my Dear General your Excellency’s most obedient Servant

Robt Howe



Strange it is I do not hear from——. No Militia yet arrived.

